Judgment unanimously modified to delete therefrom the award of costs against the infant, and as modified affirmed, with costs, to plaintiffs. Memorandum: It was admitted by the defendant that it was error to assess costs against the infant. The failure of defendant to agree to delete the costs against the infant was one of the bases for this appeal, and therefore the costs of the appeal should be paid by him. (Appeal from judgment of Herkimer Trial Term in negligence action.) Present — Witmer, J. P., Moule, Cardamone, Mahoney and Goldman, JJ.